Order entered February 26, 2019




                                             In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                     No. 05-18-00884-CR

                      MICHAEL SHANNON THEDFORD, Appellant

                                              V.

                             THE STATE OF TEXAS, Appellee

                     On Appeal from the 296th Judicial District Court
                                  Collin County, Texas
                         Trial Court Cause No. 296-80655-2018

                                             ORDER
       Before the Court is court reporter Kristen Kopp’s February 22, 2019 request for an

extension of time to file the reporter’s record. We GRANT the request and ORDER the

reporter’s record filed by March 25, 2019.



                                                      /s/   LANA MYERS
                                                            JUSTICE